Citation Nr: 1550931	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  13-36 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a lumbar spine disability, status post lumbar fusion with surgical scar, claimed as a low back condition.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1956 to February 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied entitlement to service connection for the claimed disabilities and denied entitlement to a TDIU.

In July 2015, a Board hearing was held at the RO before the undersigned and the transcript is of record.  


FINDINGS OF FACT

1.  The Veteran does not have any current left ankle diagnosis.

2.  Any current low back disability is not shown to be related to service.

3.  The Veteran is not service-connected for any disability.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, VA provided notice letters to the Veteran in January and March 2012, prior to the initial adjudication of the claims.  The letters notified the Veteran of what information and evidence must be submitted to substantiate the claims for service connection and TDIU, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to VA.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letter.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is harmless and nonprejudicial to the Veteran. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained, and VA medical records and private treatment records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. 

The Veteran underwent a VA examination in March 2012 to obtain medical evidence regarding the nature and etiology of the claimed disabilities.  The Board finds the VA examination adequate for adjudication purposes.  The examination was performed by a medical professional based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinion is provided as the nature and etiology of any diagnosed conditions.  As such, the Board finds that the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the claimed disability has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson,  21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

II.  Service Connection Claims

Pertinent Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


Left Ankle Claim

The Veteran contends that he injured his left ankle in service in 1957.  He states that he has had ankle pain since then, that he cannot run, and that he cannot stay on his feet for any length of time.  See the February 2012 statement.

STRs indicate that the Veteran was treated for left ankle pain and swelling during active service in September 1957.  The Veteran reported that he twisted his ankle when stepping off a curb.  X-rays showed an oblique fracture of the distal fibula, moderate soft tissue swelling, and marked tenderness on pressure over the left lateral malleolus.  The Veteran's ankle was put in a cast, and after three weeks a walker was added to the cast.  After seven weeks, the cast was removed.  X-rays showed that the fracture had healed completely, but the Veteran still had tenderness over the lateral malleolus and pain on walking, so he was again put into a cast.  The second cast was removed in November 1957.  The Veteran reported only minimal tenderness over the fibula malleolus with no pain on angular strain.  He was also able to walk without pain in his foot or ankle.  He completed physiotherapy and on December 1957 was able to walk slowly without a limp and rapidly with a slight limp.  He reported no pain on walking and had normal motion of the ankle joint and normal strength of the foot.  In a January 1958 separation examination, the Veteran's lower extremities were found to be clinically normal.

The Board also notes that STRs indicate that the Veteran fractured his right tibia in 1950, prior to military service.  The right tibia fracture is noted on a February 1956 service enlistment examination, and noted again in the September 1957 left ankle treatment record, which states that the right tibia was well healed.  

VA treatment records indicate that in May 2007, the Veteran was seen at the VA medical center in Topeka, Kansas, to establish care.  He reported that he injured his left ankle in service and that if he tried to walk a lot or climb stairs, it swelled.  In May 2008, the Veteran's left ankle had mild tenderness on palpation and no apparent swelling.  July 2009, the Veteran was noted to have chronic ankle pain, for which he used Lortab, but not on a regular basis.  The Veteran was noted to walk with a limp on his left ankle.

Private treatment records from Dr. P.B. indicate that in January 2012, the Veteran reported injuring his ankle in the Marines and that it still bothered him.

In March 2012, the Veteran was afforded a VA ankle examination.  He reported that he had not had any treatment on the ankle since the military, but stated that the ankle never healed properly after the in-service injury and that he was never able to run on the ankle after the injury.  He stated that he had flare-ups, during which he could not walk fast or run, and that he used a cane.  Range of motion measurements revealed plantar flexion to 45 degrees or greater and dorsiflexion to 10 degrees, with no objective evidence of painful motion.  After repetitive-use testing with three repetitions, plantar flexion was to 45 degrees or greater and dorsiflexion was to 10 degrees.  The examiner indicated that the Veteran did not have any other functional loss or functional impairment of the left ankle, including no localized tenderness or pain on palpation of the joints or soft tissue of the left ankle.  The left ankle also showed no laxity or ankylosis.  X-rays showed no appreciable soft tissue swelling.  The ankle mortise and articular surfaces were within normal limits, and there was no fracture, dislocation, or other acute osseus abnormality.  There was a rudimentary calcaneal enthesophyte, but the remainder of the ankle appeared normal.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury because there was no current objective evidence showing left ankle injury residuals.  The examiner indicated that the left distal fibula, a non-weight bearing bone, was fractured in service but treated appropriately and the Veteran did not seek treatment for the ankle post-military.  The examiner reiterated that the x-rays showed a normal left ankle.  The examiner also noted that the right ankle joint showed degenerative changes related to the pre-military injury that most likely imposed the use of the cane, and found that there was no aggravation of the right ankle by the left ankle because the degenerative changes in the right ankle were caused by the aging process and not military activity.

In February 2013, Mr. B.C., who served with the Veteran, submitted a statement.  He indicated that he saw the Veteran step off a curb and break his ankle, and that the Veteran was subsequently on light duty until January 18, 1958, and that his ankle was hurting when he separated from service.

The Veteran testified in a Board hearing in October 2015.  He asserted that he went to a doctor in 1959 or 1960 in Faribault, Minnesota, for his ankle but did not remember the name of the doctor.  He stated that his ankle would "pop" when he took a big step or ran, and that although it would not swell up, he would be unable to walk very much.  He also stated that he saw a Dr. J.K. in Mississippi for approximately 15 years, but could not remember the dates and that it was not important because x-rays and shots of cortisone was the only treatment offered.  The Veteran noted that this ankle had not hurt in a long time, but that when it hurt it swelled up and he had to get a cortisone shot.

Although the Veteran can describe feeling discomfort or pain in his left ankle, his statements cannot be used to diagnose an ankle disorder or disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).    Similarly, the witness, B.C., can describe witnessing the Veteran injure his ankle in service, but has not been shown to have the medical training necessary to diagnose a current left ankle disability.

The VA examiner's opinion is competent and credible, and as such, entitled to significant probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The VA examiner's opinions were rendered after review of the file, solicitation of the Veteran's medical history, and physical examination, including review of x-rays by a radiologist.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The VA examiner also provided the facts and rationale on which she based her opinions.  Moreover, neither the Veteran nor his representative have produced a medical opinion to contradict the conclusions of the VA examiner.  

In sum, the weight of the evidence preponderates against the claim that the Veteran has a current left ankle disability.  Without competent evidence of a diagnosed disorder, service connection for the disorder cannot be awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability, there can be no valid claim."); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability).  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim for service connection for a left ankle disability is denied.

Lumbar Spine Claim

The Veteran contends that he has had lower back problem since 1957 and that he cannot stay on his feet for any length of time.  See the February 2012 statement.

STRs indicate that when the walker was added to the left ankle cast, the Veteran reported having low back pain.  He stated that he had felt the pain for approximately two months, and got worse when the walker was applied.  Examination of his back was negative except for minimal tenderness in the L4 and L5 spine area.  He was thought to have a chronic back strain made worse by walking with the walking cast that lengthened his left leg. In the January 1958 separation examination, the Veteran's spine was found to be clinically normal.

Private treatment records from Dr. G.W. indicate that in March 2009, the Veteran reported having a back injury in active service, and that his back had hurt since that time.  He also stated that just before hurricane Katrina, he was in New Orleans and was hit by a car in a motor vehicle accident, which significantly exacerbated the back pain and resulted in ongoing radicular pain.  In April 2009, the Veteran had an L3-L4 and L4-L5 micro-hemilaminectomy with bilateral facet arthrodesis due to lumbar stenosis and neurogenic claudication.  In June 2009, the Veteran reported that his back pain was completely gone.  

Private treatment records from Dr. P.B. indicate that in January 2012, the Veteran reported having low back pain.

In March 2012, the Veteran had a VA back (thoracolumbar spine) examination.  He reported that he first sought treatment for his back in the 1960s and did not remember what the diagnosis was, but that he was treated with pain medication until 2009 when he went to a neurologist in Tulsa who found that he had a low back slipped disc with bone spurring.  The Veteran also reported flare-ups in the morning, which required him to stretch before he can get out of bed and that he must use a cane for the remainder of the day if the back remained flared.  Range of motion measurements showed forward flexion to 70 degrees, extension to 30 degrees or greater, right and left lateral flexion to 30 degrees or greater, and right and left lateral rotation to 30 degrees or greater, with objective evidence of painful motion beginning at the endpoints of each range of motion measurement.  After repetitive-use testing with three repetitions, range of motion measurements remained the same.  The examiner indicated that the Veteran did not have any other functional loss or functional impairment of the thoracolumbar spine, including no localized tenderness or pain on palpation of the joints or soft tissue of the thoracolumbar spine.  There was also no guarding or muscle spasms of the back.  Muscle strength, reflexes, sensory examination, and straight leg raising test were all normal, and the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran also did not have intervertebral disc syndrome (IVDS), nor did he have any other neurologic abnormalities or findings related to a thoracolumbar spine condition.  X-rays of the lumbar spine revealed advanced multilevel degenerative discs and arthropathy, possible loosening around the L5 screws, and no obvious acute bony abnormalities.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury.  The examiner noted that on examination in January 1958, the Veteran was found physically qualified for duty at sea and in the field and for release from active duty, which was evidence of an acute and transitory low back condition.  Moreover, by the Veteran's history, there was no treatment for the back until the 1960s and then 2009.  The examiner specified that the current radiological evidence of advanced degenerative changes are most likely due to the aging process, and not a short-term back strain in 1957 at the age of 23, concluding that the evidence shows a spine condition unrelated, or without nexus, to the Veteran's military experience.

In the October 2015 Board hearing, the Veteran testified that in-service low back injury was not a big deal, but that the in-service ankle injury added to the low back injury.  He also stated that he initially hurt his back in an obstacle course.  The Veteran testified that he first sought treatment for his back after service in the early 1960s in south Louisiana, but he could not recall the names of the doctors he saw until Dr. J.K.  He also started that Dr. G.W. told him that the back pain was probably due to the obstacle course strain and that it gradually got to where it was tough for the Veteran to do anything.

While STRs clearly demonstrate a complaint of low back pain, there is no evidence of any residual injury since service.  As discussed above, the VA examiner's opinion is competent and credible, and as such, entitled to significant probative weight.  In addition, neither the Veteran nor his representative have produced a medical opinion to contradict the conclusions of the VA examiner that the Veteran's current low back condition is less likely than not related to the back pain reported in service.  

The Board does not doubt the Veteran is sincere in his belief that his claimed condition is related to his service.  As a lay person, he can report symptoms including pain, but his statements cannot be used to diagnose a back disability or determine whether any such disability is related to injury or other event in service.  The etiology of back disabilities goes beyond a simple and immediately observable cause-and-effect relationship and requires medical knowledge to review and interpret clinical tests.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Moreover, the Board finds it significant that the Veteran told Dr. G.W. that a motor vehicle accident in 2005 significant exacerbated the back pain, but did not mention the accident in the VA examination or in the Board hearing.  As such, the Board finds the Veteran's statements probative with regard to establishing the Veteran's current symptoms, but finds little probative value with regard to establishing service connection.

In sum, the weight of the evidence shows that any current low back or thoracolumbar spine disability is not related to the pain reported during service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim for service connection for a low back disability is denied.

III.  TDIU Claim

Law and Regulations

Total disability meriting a 100 percent schedular rating exists "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Where the schedular disability rating is less than 100 percent, a total rating due to individual unemployability may nonetheless be assigned if a veteran is rendered unemployable as a result of service-connected disabilities, provided that certain regulatory requirements are satisfied.  38 C.F.R. §§ 3.341(a), 4.16(a). 

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16. 

"Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a). 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income..."  Other factors to be considered in determining whether a veteran is unemployable are his level of education, his employment history, and his vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992). 

However, advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether the veteran currently is unemployable.  38 C.F.R. § 4.16(a). 

Additionally, where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96. 

TDIU Claim

The Veteran contends that his back and ankle conditions prevent him from being employable in his profession of welder and pipefitter.  See the February 2012 statement; October 2015 Board hearing transcript.

The Veteran is not service connected for any disabilities.  As discussed above, his claims for service connection for a left ankle disability and a low back disability have been denied.  Accordingly, the Veteran does not meet the criteria for entitlement to TDIU on either a schedular or extraschedular basis.  The regulations specify that a TDIU is warranted where a veteran is unable to work due to his service-connected disabilities.  Furthermore, consideration may not be given to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  As the Veteran is not service connected for any disability, no impairment in employability can be attributed to a service-connected disability.  Without at least one service-connected disability, all of his impairment in employability must be attributed to nonservice-connected disabilities.  Accordingly, the criteria for entitlement to TDIU cannot be met.  As the Veteran has no service-connected disabilities, any further discussion of his actual employability or impairments is irrelevant.  As such, the claim for TDIU must be denied. 


ORDER

Service connection for a left ankle disability is denied.

Service connection for a lumbar spine disability is denied.

A total rating based on individual unemployability by reason of service-connected disabilities is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


